United States Court of Appeals
      for the Federal Circuit
                ______________________

              IN RE: ERIK BRUNETTI,
                       Appellant
                ______________________

                      2015-1109
                ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
85310960.
                 ______________________

              Decided: December 15, 2017
                ______________________

   JOHN R. SOMMER, Irvine, CA, argued for appellant.

    JOSHUA MARC SALZMAN, Appellate Staff, Civil Divi-
sion, United States Department of Justice, Washington,
DC, argued for appellee Joseph Matal. Also represented
by DANIEL TENNY, MARK R. FREEMAN, BENJAMIN C. MIZER;
NATHAN K. KELLEY, THOMAS L. CASAGRANDE, CHRISTINA
HIEBER, MARY BETH WALKER, MOLLY R. SILFEN, THOMAS
W. KRAUSE, Office of the Solicitor, United States Patent
and Trademark Office, Alexandria, VA.
                ______________________

     Before DYK, MOORE, and STOLL, Circuit Judges.
   Opinion for the court filed by Circuit Judge MOORE.
     Concurring opinion filed by Circuit Judge DYK.
2                                             IN RE: BRUNETTI




MOORE, Circuit Judge.
    Erik Brunetti appeals from the decision of the Trade-
mark Trial and Appeal Board (“Board”) affirming the
examining attorney’s refusal to register the mark FUCT
because it comprises immoral or scandalous matter under
15 U.S.C. § 1052(a) (“§ 2(a)”). We hold substantial evi-
dence supports the Board’s findings and it did not err
concluding the mark comprises immoral or scandalous
matter. We conclude, however, that § 2(a)’s bar on regis-
tering immoral or scandalous marks is an unconstitution-
al restriction of free speech. We therefore reverse the
Board’s holding that Mr. Brunetti’s mark is unregistrable.
                        BACKGROUND
    I.   Section 2(a)’s Bar on Registration of Immoral or
                       Scandalous Marks
     Section 2(a) of the Lanham Act provides that the Pa-
tent and Trademark Office (“PTO”) may refuse to register
a trademark that “[c]onsists of or comprises immoral,
deceptive, or scandalous matter; or matter which may
disparage or falsely suggest a connection with persons,
living or dead, institutions, beliefs, or national symbols, or
bring them into contempt or disrepute . . . .” 15 U.S.C.
§ 1052(a). While § 2(a) identifies “immoral” and “scandal-
ous” subject matter as separate bases to refuse to register
a trademark—and are provisions separated by the “decep-
tive” provision—the PTO generally applies the bar on
immoral or scandalous marks as a unitary provision (“the
immoral or scandalous provision”). See TMEP § 1203.01
(“Although the words ‘immoral’ and ‘scandalous’ may have
somewhat different connotations, case law has included
immoral matter in the same category as scandalous
matter.”); In re McGinley, 660 F.2d 481, 485 n.6 (CCPA
1981) (“Because of our holding, infra, that appellant’s
mark is ‘scandalous,’ it is unnecessary to consider wheth-
er appellant’s mark is ‘immoral.’ We note the dearth of
reported trademark decisions in which the term ‘immoral’
IN RE: BRUNETTI                                            3



has been directly applied.”); see also Anne Gilson LaLonde
& Jerome Gilson, Trademarks Laid Bare: Marks That
May Be Scandalous or Immoral, 101 Trademark Rep.
1476, 1489 (2011) (“U.S. courts and the Board have not
distinguished between ‘immoral’ and ‘scandalous’ and
have focused on whether marks are scandalous or offen-
sive rather than contrary to some accepted standard of
morality.” (citation omitted)). The bar on immoral or
scandalous marks was first codified in 1905, see Act of
Feb. 20, 1905, ch. 592, § 5(a), 33 Stat. 724, 725, and re-
enacted in the Lanham Act in 1946, Pub. L. 79-489, § 2(a),
60 Stat. 427, 428 (codified at 15 U.S.C. § 1052(a)).
    To determine whether a mark should be disqualified
under § 2(a), the PTO asks whether a “substantial compo-
site of the general public” would find the mark scandal-
ous, defined as “shocking to the sense of truth, decency, or
propriety; disgraceful; offensive; disreputable; . . . giving
offense to the conscience or moral feelings; . . . or calling
out for condemnation.” In re Fox, 702 F.3d 633, 635 (Fed.
Cir. 2012) (alterations omitted) (quoting In re Mavety
Media Grp. Ltd., 33 F.3d 1367, 1371 (Fed. Cir. 1994)).
Alternatively, “the PTO may prove scandalousness by
establishing that a mark is ‘vulgar.’” Id. (quoting In re
Boulevard Entm’t, Inc., 334 F.3d 1336, 1340 (Fed. Cir.
2003)). Vulgar marks are “lacking in taste, indelicate,
[and] morally crude . . . .” See McGinley, 660 F.2d at 486
(quoting In re Runsdorf, 171 U.S.P.Q. 443, 443–44
(1971)). The PTO makes a determination as to whether a
mark is scandalous “in the context of contemporary atti-
tudes” and “in the context of the marketplace as applied
to only the goods described in the application.” Fox,
702 F.3d at 635 (internal quotation marks and alterations
omitted) (quoting Mavety, 33 F.3d at 1371).
    Because the scandalousness determination is made in
the context of contemporary attitudes, the concept of what
is actually immoral or scandalous changes over time.
Early cases often, but not always, focused on religious
4                                          IN RE: BRUNETTI




words or symbols. See, e.g., In re Riverbank Canning Co.,
95 F.2d 327, 329 (CCPA 1938) (MADONNA for wine); Ex
parte Martha Maid Mfg. Co., 37 U.S.P.Q. 156 (Comm’r
Pat. 1938) (QUEEN MARY for women’s underwear); Ex
Parte Summit Brass & Bronze Works, Inc., 59 U.S.P.Q. 22
(Comm’r Pat. 1943) (AGNUS DEI for safes); In re P. J.
Valckenberg, Gmbh, 122 U.S.P.Q. 334 (T.T.A.B. 1959)
(MADONNA for wine); In re Reemtsma Cigarettenfab-
riken G.M.B.H., 122 U.S.P.Q. 339 (T.T.A.B. 1959)
(SENUSSI (a Muslim sect that forbids smoking) for
cigarettes); In re Sociedade Agricola E. Comerical Dos
Vinhos Messias, S.A.R.L., 159 U.S.P.Q. 275 (T.T.A.B.
1968) (MESSIAS for wine and brandy). In later cases, the
PTO rejected a wider variety of marks as scandalous. See,
e.g., Runsdorf, 171 U.S.P.Q. at 443 (BUBBY TRAP for
brassieres); McGinley, 660 F.2d at 482 (mark consisting of
“a photograph of a nude man and woman kissing and
embracing in a manner appearing to expose the male
genitalia” for a swingers newsletter); In re Tinseltown,
Inc., 212 U.S.P.Q. 863 (T.T.A.B. 1981) (BULLSHIT on
handbags, purses, and other personal accessories); Grey-
hound Corp. v. Both Worlds, Inc., 6 U.S.P.Q.2d 1635
(T.T.A.B. 1988) (mark depicting a defecating dog); Mavety,
33 F.3d 1367 (BLACK TAIL for adult entertainment
magazines).
                  II. Facts of This Case
    Mr. Brunetti owns the clothing brand “fuct,” which he
founded in 1990. In 2011, two individuals filed an intent-
to-use application (No. 85/310,960) for the mark FUCT for
various items of apparel. The original applicants as-
signed the application to Mr. Brunetti, who amended it to
allege use of the mark. The examining attorney refused
to register the mark under § 2(a) of the Lanham Act,
finding it comprised immoral or scandalous matter. The
examining attorney reasoned that FUCT is the past tense
of the verb “fuck,” a vulgar word, and is therefore scan-
dalous. J.A. 203.
IN RE: BRUNETTI                                          5



    Mr. Brunetti requested reconsideration and appealed
to the Board. The examining attorney denied reconsider-
ation, and the Board affirmed. In its decision, the Board
stated the dictionary definitions in the record uniformly
characterize the word “fuck” as offensive, profane, or
vulgar. The Board noted that the word “fuct” is defined
by Urban Dictionary as the past tense of the verb “fuck”
and pronounced the same as the word “fucked,” and
therefore found it is “recognized as a slang and literal
equivalent of the word ‘fucked,’” with “the same vulgar
meaning.” J.A. 6–7 & n.6. Based on the examining
attorney’s Google Images search results, the Board stated
Mr. Brunetti used the mark in the context of “strong, and
often explicit, sexual imagery that objectifies women and
offers degrading examples of extreme misogyny,” with a
theme “of extreme nihilism—displaying an unending
succession of anti-social imagery of executions, despair,
violent and bloody scenes including dismemberment,
hellacious or apocalyptic events, and dozens of examples
of other imagery lacking in taste.” J.A. 8–9. The Board
explained that Mr. Brunetti’s use of the mark “will be
perceived by his targeted market segment as the phonetic
equivalent of the wor[d] ‘fucked.’” J.A. 9. In light of the
record, it found Mr. Brunetti’s assertion that the mark
“was chosen as an invented or coined term stretches
credulity.” Id. It concluded that the mark is vulgar and
therefore unregistrable under § 2(a) of the Lanham Act.
Mr. Brunetti appealed. We have jurisdiction under 28
U.S.C. § 1295(a)(4).
                       DISCUSSION
    Mr. Brunetti argues substantial evidence does not
support the Board’s finding the mark FUCT is vulgar
under § 2(a) of the Lanham Act. He argues even if the
mark is vulgar, § 2(a) does not expressly prohibit the
registration of vulgar marks and a mark should be ap-
proved for registration when there is doubt as to its
meaning, as he alleges there is here. Alternatively,
6                                           IN RE: BRUNETTI




Mr. Brunetti challenges the constitutionality of § 2(a)’s
bar on immoral or scandalous marks.
    I. The Mark FUCT is Vulgar and Therefore Scandalous
    The determination that a mark is scandalous is a con-
clusion of law based upon underlying factual inquiries.
Fox, 702 F.3d at 637. We review the Board’s factual
findings for substantial evidence and its ultimate conclu-
sion de novo. Id. Substantial evidence is “more than a
mere scintilla” and “such relevant evidence as a reasona-
ble mind might accept as adequate” to support a conclu-
sion. Consol. Edison v. NLRB, 305 U.S. 197, 229 (1938).
    It is undisputed that the word “fuck” is vulgar. Dic-
tionaries in the record characterize the word as “taboo,”
“one of the most offensive” English words, “almost univer-
sally considered vulgar,” and an “extremely offensive
expression.” J.A. 5–6; J.A. 206 (Collins Online Diction-
ary); J.A. 209 (Vocabulary.com); J.A. 211 (Wikipedia.com);
J.A. 351 (MacMillan Dictionary). Mr. Brunetti argues
that the vulgarity of “fuck” is irrelevant to whether the
mark FUCT is vulgar. We do not agree.
    Substantial evidence supports the Board’s finding
that “fuct” is a “phonetic twin” of “fucked,” the past tense
of the word “fuck.” J.A. 10. Urban Dictionary defines
“fuct” as the “past tense of the verb fuck.” J.A. 83. Mac-
Millan Dictionary indicates that the word “fucked” is
pronounced phonetically as /fʌkt/, which the Board found
sounds like “fukt” or “fuct.” J.A. 6 & n.6. This evidence
linking the two terms is sufficient to render the vulgarity
of the word “fuck” relevant to the vulgarity of
Mr. Brunetti’s mark.
    Evidence of the use of Mr. Brunetti’s mark in the
marketplace further buttresses the Board’s finding of a
link between the mark and the word “fuck.” The Board
found the term “fuct” is used on products containing
sexual imagery and that consumers perceive the mark as
IN RE: BRUNETTI                                           7



having “an unmistakable aura of negative sexual connota-
tions.” J.A. 9. One T-shirt—captioned the “FUCT Orgy”
shirt—depicts a group sex scene. J.A. 346. Another T-
shirt contains the word “FUCK” in yellow letters, with a
“T” superimposed over the “K” such that the word FUCK
is still visible. J.A. 325. A third T-shirt has the brand
name FUCT depicted above the slogan “1970 smokin dope
& fucking in the streets.” J.A. 312. Because one meaning
of “fuck” is “to have sex with someone,” the placement of
the mark on products containing sexual imagery makes it
more likely that the mark will be perceived as the phonet-
ic equivalent of the word “fucked.” J.A. 9.
    Mr. Brunetti challenges the evidence on which the
Board relied in making the vulgarity finding. He argues
that Urban Dictionary is not a standard dictionary edited
by lexicographers and the author of the definition cited by
the Board lacks lexicographic expertise. He argues that
the Board did not consider his current line of products,
which he provided to the examining attorney, but instead
relied on a random collection of outdated products collect-
ed from Google Images. He argues the Board should not
have considered these images because they lack founda-
tion, are inadmissible hearsay, and are irrelevant to the
current perception of the mark in the marketplace. He
also argues that the majority of the marked products
contain no sexual imagery.
    Mr. Brunetti’s arguments have no merit. For ex parte
proceedings, the Board permits the examining attorney to
consider materials from the Internet, having adopted a
“somewhat more permissive stance with respect to the
admissibility and probative value of evidence.” TBMP
§§ 1208, 1208.03. The pedigree of the author of a defini-
tion may affect the weight that evidence is given but does
not render the definition irrelevant. Similarly, the ages of
the images collected by the examining attorney may affect
evidentiary weight, not relevance.
8                                           IN RE: BRUNETTI




    Mr. Brunetti also argues that the Board ignored pro-
bative evidence that the mark is not vulgar. He argues
that both he and the owner of a high-end clothing store
declared that the mark was not vulgar. He argues that
the meaning of the term “fuct” is ambiguous, but that to
the extent it has any meaning, it is “Friends yoU Can’t
Trust.” See Mavety, 33 F.3d at 1374 (“commend[ing] the
practice” of erring on the side of publication when marks
are not clearly scandalous). He claims that in over twenty
years of operation, he received only a single complaint
about his brand name and the brand is mass-distributed
by “high-end national retailers” like Urban Outfitters.
Appellant’s Br. 8. Finally, he argues that two of Urban
Dictionary’s seven definitions of the term “fuct” refer to
his brand name, while only one definition is vulgar.
    Mr. Brunetti’s proffered evidence does not change our
conclusion that substantial evidence supports the Board’s
findings. The Board explicitly considered Mr. Brunetti’s
declaration and found it “stretche[d] credulity” that “fuct”
was chosen as an invented or coined term for “Friends
yoU Can’t Trust,” given the contradictory record evidence.
J.A. 9–10. Mr. Brunetti’s unverifiable claim about the
number of customer complaints may demonstrate that the
mark is not offensive to a certain segment of the market.
That does not satisfy his burden on appeal, however, to
establish that the Board lacked substantial evidence for
its determination that a “substantial composite” of the
American public would find the mark vulgar. And the
fact that the Board could have relied on one of the other
five definitions of the term “fuct” on Urban Dictionary—a
website to which anyone can anonymously submit defini-
tions—does not demonstrate that the Board’s reliance on
that website is not substantial evidence. The Board
reasonably focused on the highest rated definition, sug-
gesting that it is more common or accurate than the
alternative, non-vulgar definitions.
IN RE: BRUNETTI                                            9



    Mr. Brunetti argues that even if FUCT is vulgar,
§ 2(a) does not prohibit the registration of vulgar marks—
only “immoral” or “scandalous” marks. He argues that to
be immoral or scandalous, a mark must be more than
merely vulgar. He argues that extending § 2(a) to vulgar
marks is contrary to the plain language of the statute.
    We do not agree. We have previously held “the PTO
may prove scandalousness by establishing that a mark is
‘vulgar.’” Fox, 702 F.3d at 635; see also Boulevard Entm’t,
334 F.3d at 1340 (“A showing that a mark is vulgar is
sufficient to establish that it ‘consists of or comprises
immoral . . . or scandalous matter’ within the meaning of
section 1052(a).”). We are bound by these holdings.
     Even if we could overrule our prior holding that a
showing of vulgarity is sufficient to establish that a mark
“consists of or comprises immoral . . . or scandalous mat-
ter,” we see no justification for doing so in light of the
evidence of record. At the time of the passage of the
Lanham Act, dictionaries defined “scandalous” as “shock-
ing to the sense of truth, decency, or propriety,” “[g]iving
offense to the conscience or moral feelings,” or “calling out
[for] condemnation.” McGinley, 660 F.2d at 485–86 (citing
Webster’s New International Dictionary (2d ed. 1942);
Funk & Wagnalls New Standard Dictionary (1945)).
Other definitions characterize scandalous as “disgraceful,”
“offensive,” or “disreputable.” Id. (citing Webster’s New
International Dictionary (2d ed. 1942); Funk & Wagnalls
New Standard Dictionary (1945)). We see no definition of
scandalous that, in light of the PTO’s fact findings, would
exempt Mr. Brunetti’s mark.
    We see no merit in Mr. Brunetti’s arguments relating
to whether the mark is scandalous and therefore prohibit-
ed registration under § 2(a). Substantial evidence sup-
ports the Board’s finding the mark FUCT is vulgar and
therefore the Board did not err in concluding the mark is
not registrable under § 2(a).
10                                         IN RE: BRUNETTI




II. Section 2(a)’s Bar on Immoral or Scandalous Marks is
      Unconstitutional Under the First Amendment
    When Mr. Brunetti filed his appeal, his constitutional
argument was foreclosed by binding precedent.           In
McGinley, our predecessor court held the refusal to regis-
ter a mark under § 2(a) does not bar the applicant from
using the mark, and therefore does not implicate the First
Amendment. 660 F.2d at 484. Commentators heavily
criticized McGinley and our continued reliance on it,
particularly in light of the many changes to First
Amendment jurisprudence over the last thirty years. In
re Tam, 808 F.3d 1321, 1333–34 & n.4 (Fed. Cir. 2015) (en
banc). We reconsidered McGinley en banc in Tam, which
held the disparagement provision of § 2(a) unconstitu-
tional under the First Amendment because it discriminat-
ed on the basis of content, message, and viewpoint. Id.
at 1334–37, 1358. We held that, although trademarks
serve a commercial purpose as source identifiers in the
marketplace, the disparagement provision of § 2(a) relat-
ed to the expressive character of marks, not their com-
mercial purpose. Id. at 1337–39. As either a content-
based or viewpoint-based regulation of expressive speech,
the disparagement provision was subject to strict scruti-
ny. Id. at 1339. It was undisputed that the measure did
not survive such scrutiny. Id.
    We rejected the government’s arguments that § 2(a)
did not implicate the First Amendment, holding instead
that the PTO’s denial of marks had a chilling effect on
speech. Id. at 1339–45. We also rejected the govern-
ment’s arguments that trademark registration was gov-
ernment speech, id. at 1345–48, and that trademark
registration was a federal subsidy, id. at 1348–55. Final-
ly, we held the disparagement provision did not survive
even the lesser scrutiny afforded to commercial speech
under Central Hudson Gas & Electric Corp. v. Public
Service Commission, 447 U.S. 557, 563 (1980), because
the government had put forth no substantial interests
IN RE: BRUNETTI                                           11



justifying the regulation of speech.       Tam, 808 F.3d
at 1355–58.
    The en banc court noted that § 2(a) contains a hodge-
podge of differing prohibitions on registration, and as
such, the holding in Tam was limited to § 2(a)’s dispar-
agement provision. Id. at 1330; see also id. at 1330 n.1.
However, the court left open whether other portions of § 2
may also be unconstitutional, and held that McGinley was
overruled insofar as it could prevent a future panel from
reconsidering the constitutionality of other portions of § 2.
Id. at 1330 n.1.
    Following the issuance of our en banc decision in Tam,
we requested additional briefing from both parties in this
case on “the impact of the Tam decision on Mr. Brunetti’s
case, and in particular whether there is any basis for
treating immoral and scandalous marks differently than
disparaging marks.” In re Brunetti, No. 15-1109, Docket
No. 51 (Fed. Cir. Dec. 22, 2015). Both parties filed letter
briefs. The government stated that “given the breadth of
the Court’s Tam decision and in view of the totality of the
Court’s reasoning,” there is no reasonable basis for treat-
ing immoral or scandalous marks differently than dispar-
aging marks. Gov’t Letter Br. 2, In re Brunetti, No. 15-
1109, Docket No. 52 (Fed. Cir. Jan. 21, 2016). It main-
tained, however, that if the Solicitor General sought
Supreme Court review of our en banc decision in Tam,
“the government may argue that, under reasoning less
sweeping than that adopted in Tam, the bar on registra-
tion of scandalous and immoral marks would survive even
if the bar on registration of disparaging marks were held
invalid.” Id. at 4. The Supreme Court subsequently
granted certiorari. Lee v. Tam, 137 S. Ct. 30 (2016).
    On June 19, 2017, the Supreme Court unanimously
affirmed our en banc decision in Tam. Matal v. Tam,
137 S. Ct. 1744 (2017). The Court held that trademarks
are private, not government, speech. Id. at 1757–61.
12                                          IN RE: BRUNETTI




Pursuant to two opinions authored by Justice Alito and
Justice Kennedy, it concluded that § 2(a)’s bar on the
registration of disparaging marks discriminated based on
viewpoint. Id. at 1763 (Alito, J.); id. at 1765 (Kennedy,
J.). The Court explained the disparagement provision
“offends a bedrock First Amendment principle: Speech
may not be banned on the ground that it expresses ideas
that offend.” Id. at 1751 (Alito, J.); accord id. at 1766
(Kennedy, J.). The plurality opinion, authored by Justice
Alito and joined by Chief Justice Roberts, Justice Thomas,
and Justice Breyer, further concluded that the constitu-
tionality of the disparagement provision could not be
sustained by analyzing trademark registration as either a
federal subsidy or a federal program. Id. at 1760–63
(Alito, J.). The remaining four participating Justices
opined, in a concurring opinion authored by Justice Ken-
nedy, that “the viewpoint discrimination rationale renders
unnecessary any extended treatment of other questions
raised by the parties.” Id. at 1765 (Kennedy, J.).
   Both opinions held the disparagement provision un-
constitutionally restricted free speech, left open was “the
question of whether Central Hudson provides the appro-
priate test for deciding free speech challenges to provi-
sions of the Lanham Act.” Id. at 1764 n.17 (Alito, J.); see
also id. at 1767 (Kennedy, J.). Justice Alito’s opinion
concluded the disparagement provision failed even the
intermediate test under Central Hudson because the
prohibition was not narrowly drawn to a substantial
government interest. Id. at 1764–65 (Alito, J.). Justice
Kennedy’s opinion concluded that, because the dispar-
agement provision discriminates based on viewpoint, it
was subject to heightened scrutiny, which it did not
withstand. Id. at 1767–68 (Kennedy, J.). Neither opinion
reached the constitutionality of other provisions of § 2 of
the Lanham Act. See, e.g., id. at 1768 (Kennedy, J.).
   Following the issuance of the Supreme Court’s decision
in Tam, we requested additional briefing from the parties
IN RE: BRUNETTI                                          13



regarding the impact of the Supreme Court’s decision on
Mr. Brunetti’s case. In re Brunetti, No. 15-1109, Docket
No. 58 (Fed. Cir. June 20, 2017). Both parties submitted
letter briefs and we heard oral argument on August 29,
2017. The government contends Tam does not resolve the
constitutionality of § 2(a)’s bar on registering immoral or
scandalous marks because the disparagement provision
implicates viewpoint discrimination, whereas the immoral
or scandalous provision is viewpoint neutral. Gov’t Letter
Br. 6–9, In re Brunetti, No. 15-1109, Docket No. 60 (Fed.
Cir. July 20, 2017).
    While we question the viewpoint neutrality of the
immoral or scandalous provision, we need not resolve that
issue. Independent of whether the immoral or scandalous
provision is viewpoint discriminatory, we conclude the
provision impermissibly discriminates based on content in
violation of the First Amendment.
    A. Section 2(a)’s Bar on Registering Immoral or
Scandalous Marks is an Unconstitutional Content-Based
                 Restriction on Speech
    The government restricts speech based on content
when “a law applies to particular speech because of the
topic discussed or the idea or message expressed.” Reed v.
Town of Gilbert, 135 S. Ct. 2218, 2227 (2015). Content-
based statutes are presumptively invalid. RAV v. City of
St. Paul, Minn., 505 U.S. 377, 382 (1992). To survive,
such statutes must withstand strict scrutiny review,
which requires the government to “prove that the re-
striction furthers a compelling interest and is narrowly
tailored to achieve that interest.” Reed, 135 S. Ct. at 2231
(quoting Ariz. Free Enter. Club’s Freedom Club PAC v.
Bennett, 564 U.S. 721, 734 (2011)); United States v. Play-
boy Entm’t Grp., Inc., 529 U.S. 803, 813 (2000) (“If a
statute regulates speech based on its content, it must be
narrowly tailored to promote a compelling Government
interest. If a less restrictive alternative would serve the
14                                            IN RE: BRUNETTI




Government’s purpose, the legislature must use that
alternative.”). Strict scrutiny applies whether a govern-
ment statute bans or merely burdens protected speech.
See Playboy, 529 U.S. at 812 (“The Government’s content-
based burdens must satisfy the same rigorous scrutiny as
its content-based bans.”).
    The government concedes that § 2(a)’s bar on register-
ing immoral or scandalous marks is a content-based
restriction on speech. Oral Arg. at 11:57–12:05. And the
government does not assert that the immoral or scandal-
ous provision survives strict scrutiny review. Instead, the
government contends § 2(a)’s content-based bar on regis-
tering immoral or scandalous marks does not implicate
the First Amendment because trademark registration is
either a government subsidy program or limited public
forum. Gov’t Letter Br. 14, In re Brunetti, No. 15-1109,
Docket No. 60 (Fed. Cir. July 20, 2017); Oral Arg.
at 12:06–21, 18:15–39. Alternatively, the government
argues trademarks are commercial speech implicating
only the intermediate level of scrutiny set forth in Central
Hudson. Gov’t Letter Br. 15, In re Brunetti, No. 15-1109,
Docket No. 60 (Fed. Cir. July 20, 2017); Oral Arg.
at 35:05–17. Under a less exacting degree of scrutiny, the
government argues the immoral or scandalous provision
is an appropriate content-based restriction tailored to
substantial government interests. We consider these
arguments in turn.
1. Trademark Registration is Not a Government Subsidy
                       Program
    The Spending Clause of the U.S. Constitution “pro-
vides Congress broad discretion to tax and spend for the
‘general Welfare,’ including by funding particular state or
private programs or activities.” Agency for Int’l Dev. v.
All. for Open Soc’y Int’l, Inc., 133 S. Ct. 2321, 2327–28
(2013); U.S. Const. art. I, § 8, cl. 1. Within this discretion
is the authority to attach certain conditions to the use of
IN RE: BRUNETTI                                           15



its funds “to ensure they are used in the manner Congress
intends.” Id. at 2328; see also Rust v. Sullivan, 500 U.S.
173, 198 (1991) (“The condition that federal funds will be
used only to further the purposes of a grant does not
violate constitutional rights.”).      Other government-
imposed conditions may impermissibly impinge the First
Amendment rights of fund recipients. Pursuant to the
long-established unconstitutional conditions doctrine, the
government may not restrict a recipient’s speech simply
because the government provides him a benefit:
   [E]ven though a person has no “right” to a valua-
   ble governmental benefit and even though the
   government may deny him the benefit for any
   number of reasons, there are some reasons upon
   which the government may not rely. It may not
   deny a benefit to a person on a basis that infringes
   his    constitutionally      protected    interests—
   especially, his interest in freedom of speech.
Perry v. Sindermann, 408 U.S. 593, 597 (1972); accord Bd.
of Cty. Comm’rs v. Umbehr, 518 U.S. 668, 674 (1996)
(“[T]he threat of the loss of [a valuable financial benefit]
in retaliation for speech may chill speech on matters of
public concern . . . .”). Conditions attached to government
programs may unconstitutionally restrict First Amend-
ment rights even if the program involves Congress’ au-
thority to direct spending under the Spending Clause.
See, e.g., Agency for Int’l Dev., 133 S. Ct. at 2330–31
(holding Congress could not restrict appropriations aimed
at combating the spread of HIV/AIDS to only organiza-
tions that affirmatively opposed prostitution and sex
trafficking); FCC v. League of Women Voters, 468 U.S.
364, 399–400 (1984) (rejecting the government’s argument
that Congress’ spending power justified conditioning
funding to public broadcasters on their refraining from
editorializing). The constitutional line, while “hardly
clear,” rests between “conditions that define the limits of
the government spending program—those that specify the
16                                          IN RE: BRUNETTI




activities Congress wants to subsidize—and conditions
that seek to leverage funding to regulate speech outside
the contours of the program itself.” Agency for Int’l Dev.,
133 S. Ct. at 2328.
    The government argues, pursuant to the government
subsidy framework articulated in Agency for International
Development, that § 2(a)’s bar on registering immoral or
scandalous marks is simply a reasonable exercise of its
spending power, in which the bar on registration is a
constitutional condition defining the limits of trademark
registration. Our court rejected the applicability of this
analysis to trademark registration, 9–3, in our en banc
decision in Tam. 1 808 F.3d at 1348–55. The four Justices
who reached the issue in Tam likewise held the govern-
ment subsidy framework does not apply to trademark
registration. 137 S. Ct. at 1761 (Alito, J.). Justice Alito
explained in his plurality opinion that while the constitu-
tional framework articulated in Agency for International
Development “‘is not always self-evident,’ no difficult
question is presented here.” Id. (quoting 133 S. Ct.
at 2330 (alterations omitted)).



     1  The government maintains that our en banc deci-
sion in Tam is not binding on this panel in light of the
Supreme Court’s decision in Tam. Oral Arg. at 12:23–
13:36, 15:43–54. We question the force of this assertion
because the Supreme Court did not reverse or otherwise
cast doubt on the continuing validity of our government
subsidy analysis and other aspects of our decision in Tam.
See Chen v. Allstate Ins. Co., 819 F.3d 1136, 1138 n.1 (9th
Cir. 2016); Balintulo v. Ford Motor Co., 796 F.3d 160, 166
n.28 (2d Cir. 2015). Because we independently reach the
same conclusion as the en banc court, we need not decide
whether that holding continues to bind future panel
decisions in this circuit.
IN RE: BRUNETTI                                         17



    Unlike trademark registration, the programs at issue
in the Supreme Court’s cases upholding the constitution-
ality of conditions under the Spending Clause necessarily
and directly implicate Congress’ power to spend or control
government property. For example, Rust addressed a
condition on the distribution of federal funds for family
planning services. 500 U.S. at 177. The Supreme Court’s
plurality opinion in United States v. American Library
Association, Inc. upheld a condition on federal funding for
Internet access to public libraries. 539 U.S. 194, 212
(2003). While Regan v. Taxation with Representation of
Washington concerned tax exemptions and deductions,
the Supreme Court specified, “[b]oth tax exemptions and
tax-deductibility are a form of subsidy that is adminis-
tered through the tax system.” 461 U.S. 540, 544 (1983).
“The federal registration of a trademark is nothing like
the programs at issue in these cases.” Tam, 137 S. Ct.
at 1761 (Alito, J.).
    Trademark registration does not implicate Congress’
power to spend funds. An applicant does not receive
federal funds upon the PTO’s consideration of, or grant of,
a trademark. The only exchange of funds flows from the
applicant to the PTO. The applicant pays the applicable
trademark process and service fees set forth in 37 C.F.R.
§ 2.6(a)(1), which are then made “available to the Director
to carry out the activities of the [PTO].” 35 U.S.C.
§ 42(c)(1). As explained in our en banc opinion in Tam,
since 1991, trademark registration fees—not appropria-
tions from taxpayers—have entirely funded the direct
operating expenses associated with trademark registra-
tion. 808 F.3d at 1353 (citing, e.g., Figueroa v. United
States, 466 F.3d 1023, 1028 (Fed. Cir. 2006)). Congress’
authority to direct funds is thus not implicated by either
the operating expenses necessary to examine a proposed
mark or the PTO’s ultimate grant of trademark registra-
tion. Of course, trademark registration does not persist
entirely independent of federal funds. The government
18                                            IN RE: BRUNETTI




must expend certain federal funds, including but not
limited to the cost of PTO employee benefits and costs
associated with trademark enforcement, in connection
with trademark registration. See id. (citing Figueroa, 466
F.3d at 1028). But to the extent government resources
are tangentially involved with trademark registration,
“just about every government service requires the ex-
penditure of government funds.” Tam, 137 S. Ct. at 1761
(listing, for example, police and fire protection, and copy-
right and motor vehicle registrations) (Alito, J.); Tam,
808 F.3d at 1353 (“Trademark registration does not
implicate the Spending Clause merely because of this
attenuated spending, else every benefit or regulatory
program provided by the government would implicate the
Spending Clause.”). The government’s involvement in
processing and issuing trademarks does not transform
trademark registration into a government subsidy.
   Nor is the grant of trademark registration a subsidy
equivalent. “Registration is significant. The Lanham Act
confers important legal rights and benefits on trademark
owners who register their marks.” B&B Hardware, Inc. v.
Hargis Indus., Inc., 135 S. Ct. 1293, 1300 (2015) (quota-
tion marks omitted). These benefits are numerous and
include the “right to exclusive nationwide use of that
mark where there was no prior use by others,” Tam, 808
F.3d at 1328, a presumption of validity, 15 U.S.C.
§ 1057(b), incontestability in certain situations, id. § 1065,
the right to sue in federal court, id. § 1121, the right to
recover treble damages for willful infringement, id.
§ 1117, a complete defense to state or common law claims
of trademark dilution, id. § 1125(c)(6), the assistance of
U.S. Customs and Border Protection in restricting impor-
tation of infringing or counterfeit goods, id. § 1124;
19 U.S.C. § 1526, the right to prevent “cybersquatters”
from misappropriating a domain name, 15 U.S.C.
§ 1125(d), and qualification for a simplified process for
obtaining recognition and protection of a mark in coun-
IN RE: BRUNETTI                                         19



tries that have signed the Paris Convention, see id.
§ 1141b (Madrid Protocol); Paris Convention for the
Protection of Industrial Property art. 6quinquies, July 14,
1967, 21 U.S.T. 1583, 828 U.N.T.S. 305. While these
benefits are valuable, they are not analogous to Congress’
grant of federal funds. The benefits of trademark regis-
tration arise from the statutory framework of the Lanham
Act, and the Lanham Act in turn derives from the Com-
merce Clause.
   Our sister courts confirm that when government regis-
tration does not implicate Congress’ authority under the
Spending Clause, the government subsidy line of case law
does not govern the constitutionality of § 2(a)’s bar on
registering immoral or scandalous marks. See, e.g., Dep’t
of Tex., Veterans of Foreign Wars v. Tex. Lottery Comm’n,
760 F.3d 427, 436 (5th Cir. 2014) (en banc) (holding a
bingo program that was “merely licensed and regulated by
the state” was “wholly distinguishable from the subsidies
in Taxation with Representation and Rust simply because
no public monies or ‘spending’ by the state are involved”);
Bullfrog Films, Inc. v. Wick, 847 F.2d 502, 503, 509 (9th
Cir. 1988) (explaining that a treaty under which certain
“educational, scientific and cultural audio-visual materi-
als” were granted various benefits, but no federal funds,
was “fundamentally different” from government subsidy
programs). As the D.C. Circuit noted, “[t]he Supreme
Court has never extended the subsidy doctrine to situa-
tions not involving financial benefits.” Autor v. Pritzker,
740 F.3d 176, 182–83 (D.C. Cir. 2014) (declining to apply
the subsidy doctrine to a presidential directive that im-
pacted committee members who were unpaid). We can
see no reason to treat trademark registration differently.
   If the government is correct that a registration pro-
gram, such as this, gives the government the authority to
regulate the content of speech, then every government
registration program would provide the government with
similar censorship authority. For example, there is no
20                                           IN RE: BRUNETTI




principled basis to distinguish between the registration of
trademarks and the registration of copyrights under the
government program rationale. The subsidy line of case
law cannot justify the government’s content-based bar on
registering immoral or scandalous marks.
2. Trademark Registration is Not a Limited Public Forum
    The constitutionality of speech restrictions on gov-
ernment property are analyzed under the Supreme
Court’s “forum analysis,” which “determine[s] when a
governmental entity, in regulating property in its charge,
may place limitations on speech.” See, e.g., Christian
Legal Soc’y of the Univ. of Cal. Hastings Coll. of the Law
v. Martinez, 561 U.S. 661, 669 (2010). The forum analysis
is driven by the principle that “the government need not
permit all forms of speech on property that it owns and
controls.” Int’l Soc. for Krishna Consciousness, Inc. v. Lee,
505 U.S. 672, 678 (1992); see also Lehman v. City of
Shaker Heights, 418 U.S. 298, 303 (1974) (“In much the
same way that a newspaper or periodical, or even a radio
or television station, need not accept every proffer of
advertising from the general public, a city transit system
has discretion to develop and make reasonable choices
concerning the type of advertising that may be displayed
in its vehicles.”). The government may not, however,
restrict all private speech on its property solely because it
is the owner. To determine the constitutional bounds of
speech restrictions on government property, the forum
analysis instructs us to first classify the government’s
property as one of three forums.
    The first two forums are traditional public forums and
designated public forums. Traditional public forums are
places such as “streets and parks which have immemori-
ally been held in trust for the use of the public and, time
out of mind, have been used for purposes of assembly,
communicating thoughts between citizens, and discussing
public questions.” Perry Educ. Ass’n v. Perry Local Edu-
IN RE: BRUNETTI                                          21



cators’ Ass’n, 460 U.S. 37, 45 (1983) (quotation marks
omitted). Designated public forums are created when
“government property that has not traditionally been
regarded as a public forum is intentionally opened up for
that purpose.” Pleasant Grove City, Utah v. Summum,
555 U.S. 460, 469 (2009). In these forums, “the govern-
ment’s ability to permissibly restrict expressive conduct is
very limited.” United States v. Grace, 461 U.S. 171, 177
(1983). Content-based restrictions on speech “must be
narrowly tailored to serve a compelling government
interest, and restrictions based on viewpoint are prohibit-
ed.” Pleasant Grove, 555 U.S. at 469 (internal citation
omitted).
     The remaining forum category is the limited public fo-
rum, at times referred to as a non-public forum. Limited
public forums are places the government has “limited to
use by certain groups or dedicated solely to the discussion
of certain subjects.” Id. at 470. As with traditional and
designated public forums, regulations that discriminate
based on viewpoint in limited public forums are presumed
unconstitutional. Rosenberger v. Rector & Visitors of
Univ. of Va., 515 U.S. 819, 830 (1995). Content-based
restrictions on speech are subject to a lesser degree of
scrutiny and remain constitutional “so long as the distinc-
tions drawn are reasonable in light of the purpose served
by the forum.” Cornelius v. NAACP Legal Def. & Educ.
Fund, Inc., 473 U.S. 788, 806 (1985). Thus, where the
government has opened its property for a limited purpose,
it can constitutionally restrict speech consistent with that
purpose as long as “the regulation on speech is reasonable
and not an effort to suppress expression merely because
officials oppose the speaker’s view.” Perry, 460 U.S. at 46.
    The government argues that the federal trademark
registration program is a limited public forum, subjecting
§ 2(a)’s content-based restriction on marks comprising
immoral or scandalous subject matter to a less demanding
degree of scrutiny. Gov’t Letter Br. 14–15, In re Brunetti,
22                                         IN RE: BRUNETTI




No. 15-1109, Docket No. 60 (Fed. Cir. July 20, 2017).
Without articulating why the federal trademark registra-
tion program is a limited public forum, the government’s
letter brief analogizes trademark registration to city
buses and a military cemetery. Id. at 14. At oral argu-
ment, the government identified the principal register as
the limited public forum, which it contended is a meta-
physical forum much like the forum at issue in Rosen-
berger. Oral Arg. at 28:40–58. 2
     The Supreme Court has found the existence of a lim-
ited public forum only when the government restricts
speech on its own property. At one end of that spectrum
are venues that are owned and controlled by government
entities. See, e.g., Greer v. Spock, 424 U.S. 828, 838
(1976) (military base); Jones v. N.C. Prisoners’ Labor
Union, Inc., 433 U.S. 119, 134 (1977) (prison facilities);
Int’l Soc. for Krishna Consciousness, 505 U.S. at 680–83
(Port Authority airport terminal). These cases unques-
tionably concern “a governmental entity, . . . regulating
property in its charge.” See Christian Legal, 561 U.S.
at 669. Other cases involve property that is clearly gov-
ernment owned, although present in public locations. See,
e.g., United States v. Kokinda, 497 U.S. 720, 727–30
(1990) (sidewalk outside of Postal Service); Members of
City Council of L.A. v. Taxpayers for Vincent, 466 U.S.
789, 814 (1984) (public utility poles). Several of the



     2  Apart from the inconsistency of this argument
with the government’s previous representation in Tam—
in which it stated it did not believe the forum analysis
applied to trademark registration, and in particular that
it did not “regard the register itself as a forum”—this
argument fails as a legal matter. See Tam, 808 F.3d
1321, Oral Arg. at 1:14:25–1:14:58; Tam, 808 F.3d at 1353
n.12.
IN RE: BRUNETTI                                          23



Court’s remaining limited public forum cases involve
speech restrictions that occur on public school property.
See, e.g., Christian Legal, 561 U.S. at 679 n.12 (registered
student organization); Good News Club v. Milford Cent.
Sch., 533 U.S. 98, 106 (2001) (public school opened for
instruction and recreation); Lamb’s Chapel v. Ctr.
Moriches Union Free Sch. Dist., 508 U.S. 384, 390–92
(1993) (public school opened for social, civic, and recrea-
tional uses); Perry, 460 U.S. at 46–47 (public school mail
facilities).
    While some of the Supreme Court’s limited public fo-
rum cases have involved forums that exist “more in a
metaphysical than in a spatial or geographic sense,” these
forums have nonetheless been tethered to government
properties. See Rosenberger, 515 U.S. at 830. In Rosen-
berger, the Supreme Court considered a University’s
distribution of funds through a Student Activities Fund
(“SAF”) intended to “support a broad range of extracurric-
ular student activities that ‘are related to the educational
purpose of the University.’” Id. at 824. The Court con-
cluded the SAF was a limited public forum that “effects a
sweeping restriction on student thought and student
inquiry in the context of University sponsored publica-
tions.” Id. at 829–30, 836. Although the SAF was “meta-
physical”—in that it concerned use of the University’s
funds rather than the University’s facilities, id. at 830—
the effect of its restrictions on speech were felt on the
government’s property, the University. See id. at 836
(explaining the SAF “risks the suppression of free speech
and creative inquiry in one of the vital centers for the
Nation’s intellectual life, its college and university cam-
puses”). The forum at issue in Cornelius likewise involved
a more abstract forum—a charity drive—but that drive
was “conducted in the federal workplace during working
hours.” 473 U.S. at 790. And while the Supreme Court
has applied the forum analysis to broadcasting, it did so
in the context of a state-owned broadcaster’s sponsorship
24                                         IN RE: BRUNETTI




of a particular debate at its facilities. See Ark. Educ.
Television Comm’n v. Forbes, 523 U.S. 666, 669, 672
(1998).
    Because trademarks are by definition used in com-
merce, the trademark registration program bears no
resemblance to these limited public forums. The speech
that flows from trademark registration is not tethered to
a public school, federal workplace, or any other govern-
ment property. A principal feature of trademarks is that
they help “consumers identify goods and services that
they wish to purchase, as well as those they want to
avoid.” Tam, 137 S. Ct. at 1751. “These marks make up
part of the expression of everyday life, as with the names
of entertainment groups, broadcast networks, designer
clothing, newspapers, automobiles, candy bars, toys, and
so on.” Id. at 1768 (Kennedy, J.). By their very purpose,
trademarks exist to convey messages throughout com-
merce. It is difficult to analogize the Nike swoosh or the
Nike JUST DO IT mark located on a Nike shirt in a Nike
store as somehow a government created limited public
forum. The registration and use of registered trademarks
simply does not fit within the rubric of public or limited
public forum cases. “[T]he forum analysis requires con-
sideration not only of whether government property has
been opened to the public, but also of the nature and
purpose of the property at issue.” Preminger, 517 F.3d
1299 (internal citations omitted); see also Cornelius, 473
U.S. at 805 (examining the nature of the government
property involved).
    A snapshot of marks recently rejected under the im-
moral or scandalous provision reveals the breadth of
goods and services impacted by § 2(a)’s bar on such
marks, including speech occurring on clothing, books,
websites, beverages, mechanical contraptions, and live
entertainment. These refusals chill speech anywhere
from the Internet to the grocery store. And none of them
involve government property over which the government
IN RE: BRUNETTI                                           25



can assert a right to “legally preserve the property under
its control for the use to which it is dedicated.” Lamb’s
Chapel, 508 U.S. at 390.
    That registered marks also appear on the govern-
ment’s principal register does not transform trademark
registration into a limited public forum. The government
does not open the principal register to any exchange of
ideas—it is ancillary to trademark registration. The
principal register is simply a database identifying the
marks approved for use in commerce. Oral Arg. at 29:28–
41. Apart from its function as a database, the govern-
ment has been unable to define exactly what the principal
register is, or where it is located. Id. at 29:34–54. If the
government can constitutionally restrain the expression
of private speech in commerce because such speech is
identified in a government database, so too could the
government restrain speech occurring on private land or
in connection with privately-owned vehicles, simply
because those private properties are listed in a database.
Cf. Tam, 137 S. Ct. at 1760 (“For if the registration of
trademarks constituted government speech, other sys-
tems of government registration could easily be character-
ized in the same way.”). As the government recognized,
such a suppression of speech would raise serious concerns
under the unconstitutional conditions doctrine. See Oral
Arg. at 29:56–30:34 (“[T]he key difference there is the
application of the unconstitutional conditions doctrine,
which is the significant constraint on the government’s
ability to abuse its power over something like a land
registry to influence speech outside a program.”). The
government fails to articulate a reason why the govern-
ment’s listing of registered trademarks in a database
creates a limited public forum. And if it did then every
government registration program including titles to land,
registration of cars, registration of wills or estates, copy-
rights, even marriage licenses could similarly implicate a
limited public forum. We thus conclude that government
26                                          IN RE: BRUNETTI




registration of trademarks does not create a limited public
forum in which the government can more freely restrict
speech.
  3.The Prohibition on the Registration of Immoral or
Scandalous Trademarks Targets the Expressive Content
   of Speech and Therefore Strict Scrutiny Should Be
                        Applied
   Commercial speech is speech which does “no more
than propose a commercial transaction.” Va. State Bd. of
Pharmacy v. Va. Citizens Consumer Council, Inc., 425
U.S. 748, 762 (1976) (citation omitted). Trademarks
certainly convey a commercial message, but not exclusive-
ly so. There is no doubt that trademarks “identify the
source of a product or service, and therefore play a role in
the ‘dissemination of information as to who is producing
and selling what product, for what reason, and at what
price.’” Tam, 808 F.3d at 1338 (quoting Va. State Bd. of
Pharmacy, 425 U.S. at 765). However, trademarks—
including immoral or scandalous trademarks—also “often
have an expressive content.” Tam, 137 S. Ct. at 1760.
For immoral or scandalous marks, this message is often
uncouth. But it can espouse a powerful cause. See, e.g.,
FUCK HEROIN, Appl. No. 86,361,326; FUCK CANCER,
Appl.     No. 86,290,011;     FUCK      RACISM,       Appl.
No. 85,608,559. It can put forth a political view, see
DEMOCRAT.BS,            Appl.      No. 77,042,069,        or
REPUBLICAN.BS, Appl. No. 77,042,071.            While the
speech expressed in trademarks is brief, “powerful mes-
sages can sometimes be conveyed in just a few words.”
Tam, 137 S. Ct. at 1760.
   The test used by the PTO to prohibit immoral or scan-
dalous marks is whether a “substantial composite of the
IN RE: BRUNETTI                                           27



general public” 3 would find the mark “shocking to the
sense of truth, decency, or propriety; disgraceful; offen-
sive; disreputable; . . . giving offense to the conscience or
moral feelings; . . . or calling out for condemnation.” Fox,
702 F.3d at 665. There can be no question that the im-
moral or scandalous prohibition targets the expressive
components of the speech. As in this case, the agency
often justifies its rejection of marks on the grounds that
they convey offensive ideas. J.A. 8–9 (explaining that Mr.
Brunetti’s use of his trademark is scandalous because his
mark “objectifies women and offers degrading examples of
extreme misogyny” and contains a theme “of extreme
nihilism” with “anti-social imagery” and is “lacking in
taste”). These are each value judgments about the ex-
pressive message behind the trademark. Whether marks
comprise immoral or scandalous subject matter hinges on
the expressive, not source-identifying, nature of trade-
marks.
   While different provisions of the Lanham Act may ap-
propriately be classified as targeting a mark’s source-
identifying information—for example, § 2(e)’s bar on
registering marks that are “merely descriptive” or “geo-
graphically descriptive”—the immoral or scandalous
provision targets a mark’s expressive message, which is
separate and distinct from the commercial purpose of a
mark as a source identifier. Justice Kennedy explained in
his concurrence: “The central purpose of trademark
registration is to facilitate source identification. . . .
Whether a mark is disparaging bears no plausible rela-
tion to that goal.” 137 S. Ct. at 1768 (Kennedy, J.). We
find the same logic applies to the immoral or scandalous



    3   The PTO justifies its refusals by “tying censorship
to the reaction of the speaker’s audience.” See Tam, 137
S. Ct. at 1766 (Kennedy, J.).
28                                          IN RE: BRUNETTI




prohibition. As in the case of disparaging marks, the
PTO’s rejections under § 2(a)’s bar on immoral or scandal-
ous marks are necessarily based in the government’s
belief that the rejected mark conveys an expressive mes-
sage—namely, a message that is scandalous or offensive
to a substantial composite of the general population. See
Tam, 808 F.3d at 1338. Section 2(a) regulates the expres-
sive components of speech, not the commercial compo-
nents of speech, and as such it should be subject to strict
scrutiny. See Sorrell v. IMS Health Inc., 564 U.S.
552, 565 (2011). There is no dispute that § 2(a)’s bar on
the registration of immoral or scandalous marks is uncon-
stitutional if strict scrutiny applies.
     4. Section 2(a)’s Bar on Immoral or Scandalous Marks
            Does Not Survive Intermediate Scrutiny
    Section 2(a)’s bar on the registration of immoral or
scandalous marks is unconstitutional even if treated as a
regulation of purely commercial speech reviewed accord-
ing to the intermediate scrutiny framework established in
Central Hudson, 447 U.S. at 566. Intermediate scrutiny
requires that “the State must show at least that the
statute directly advances a substantial governmental
interest and that the measure is drawn to achieve that
interest.” Sorrell, 564 U.S. at 572.
    Commercial speech is subject to a four-part test which
asks whether (1) the speech concerns lawful activity and
is not misleading; (2) the asserted government interest is
substantial; (3) the regulation directly advances that
government interest; and (4) whether the regulation is
“not more extensive than necessary to serve that inter-
est.” Central Hudson, 447 U.S. at 566; see also Bd. of Tr.
of State Univ. of N.Y. v. Fox, 492 U.S. 469, 479–80 (1989)
(explaining the fourth prong of Central Hudson requires
“not necessarily the least restrictive means but . . . a
means narrowly tailored to achieve the desired objec-
tive”). “Under a commercial speech inquiry, it is the
IN RE: BRUNETTI                                        29



State’s burden to justify its content-based law as con-
sistent with the First Amendment.” Sorrell, 564 U.S.
at 565.
    The immoral or scandalous provision clearly meets
the first prong of the Central Hudson test, which requires
we first confirm the speech “concern lawful activity and
not be misleading.” 447 U.S. at 566. Section 2(a)’s provi-
sion barring immoral or scandalous marks, like the dis-
paragement provision, does not address misleading,
deceptive, or unlawful marks. Rather it is concerned with
whether a mark is offensive, scandalous, or vulgar to a
substantial composite of the general public.
    Central Hudson’s second prong, requiring a substan-
tial government interest, is not met. The only govern-
ment interest related to the immoral or scandalous
provision that we can discern from the government’s
briefing is its interest in “protecting public order and
morality.” Gov’t Letter Br. 15 & n.6, In re Brunetti,
No. 15-1109, Docket No. 60 (Fed. Cir. July 20, 2017). 4 At
oral argument, the government struggled to identify the
substantial interest in barring registration of trademarks
comprising immoral or scandalous subject matter. The
government framed its interest based on the government’s
own perception of proposed marks, including what types
of marks the government would “want to promote” or “has
deemed to be most suitable.” Oral Arg. at 22:35–41,


   4    The government’s brief also made an errant refer-
ence to its interest “in the orderly flow of commerce.”
Gov’t Letter Br. 15, In re Brunetti, No. 15-1109, Docket
No. 60 (Fed. Cir. July 20, 2017). While we do not question
the substantiality of this interest, the government has
failed to articulate how this interest is in any way ad-
vanced by the immoral or scandalous prohibition, or how
that provision is narrowly tailored to that interest.
30                                           IN RE: BRUNETTI




22:56–23:00. At another point, the government indicated
its interest is to shield its examiners from immoral or
scandalous marks: “whether or not its examiners are
forced to decide whether one drawing of genitalia is
confusingly similar to another drawing of genitalia.” Id.
at 21:51–22:12.     Ultimately, the government stated,
“Congress’ primary interest is the promotion of the use of
non-scandalous marks in commerce.” Id. at 23:33–42; see
also id. at 25:21–32 (“Promoting commerce that doesn’t
include the use of source identifiers that are graphic
sexual images or profanities that are going to be off-
putting to a substantial composite of the public.”).
Whichever articulation of the government’s interest we
choose, the government has failed to identify a substan-
tial interest justifying its suppression of immoral or
scandalous trademarks. 5
    First, the government does not have a substantial in-
terest in promoting certain trademarks over others. The
Supreme Court rejected the government’s claim that
trademarks are government speech. Tam, 137 S. Ct.
at 1757–61. Our conclusion that trademark registration
is neither a government subsidy nor a limited public
forum forecloses any remaining interest the government
may have in approving only marks it “has deemed to be
most suitable.” Oral Arg. at 22:56–23:00; see also Tam,



     5  We note that the government hardly met its bur-
den to identify a government interest at all. To identify
this purported interest, the government has done no more
than “taken the effect of the statute and posited that effect
as the State’s interest. If accepted, this sort of circular
defense can sidestep judicial review of almost any statute,
because it makes all statutes look narrowly tailored.”
Simon & Schuster, Inc. v. Members of N.Y. State Crime
Victims Bd., 502 U.S. 105, 120 (1991).
IN RE: BRUNETTI                                              31
137 S. Ct. at 1760–63 (plurality rejecting the government
subsidy argument) (Alito, J.).
     Second, Supreme Court precedent makes clear that
the government’s general interest in protecting the public
from marks it deems “off-putting,” whether to protect the
general public or the government itself, is not a substan-
tial interest justifying broad suppression of speech. “[T]he
fact that society may find speech offensive is not a suffi-
cient reason for suppressing it.” Hustler Magazine, Inc. v.
Falwell, 485 U.S. 46, 55 (1988); Bolger v. Youngs Drug
Prods. Corp., 463 U.S. 60, 71 (1983) (“At least where
obscenity is not involved, we have consistently held that
the fact that protected speech may be offensive to some
does not justify its suppression.” (citation omitted));
Cohen v. California, 403 U.S. 15, 21 (1971) (“[T]he mere
presumed presence of unwitting listeners or viewers does
not serve automatically to justify curtailing all speech
capable of giving offense.”); Cox, 379 U.S. at 551
(“[C]onstitutional rights may not be denied simply be-
cause of hostility to their assertion or exercise.”). “Where
the designed benefit of a content-based speech restriction
is to shield the sensibilities of listeners, the general rule is
that the right of expression prevails, even where no less
restrictive alternative exists.” Playboy, 529 U.S. at 813.
    The Supreme Court’s decision in Tam supports our
conclusion that the government’s interest in protecting
the public from off-putting marks is an inadequate gov-
ernment interest for First Amendment purposes. See,
e.g., 137 S. Ct. at 1764 (applying Central Hudson and
rejecting the government’s “interest in preventing speech
expressing ideas that offend” because “that idea strikes at
the heart of the First Amendment”) (Alito, J.). In Tam,
the Court acknowledged that it is a “bedrock First
Amendment principle” that “Speech may not be banned
on the ground that it expresses ideas that offend.” Tam,
137 S. Ct. at 1751 (Alito, J.); see also id. at 1767 (“[T]he
Court’s cases have long prohibited the government from
32                                          IN RE: BRUNETTI




justifying a First Amendment burden by pointing to the
offensiveness of the speech to be suppressed.”) (Kennedy,
J.). Both Justice Alito’s and Justice Kennedy’s opinions
support their conclusions that the disparagement provi-
sion is unconstitutional citing cases holding “the public
expression of ideas may not be prohibited merely because
the ideas are themselves offensive to some of their hear-
ers.” Id. at 1763 (collecting cases) (quoting Street v. New
York, 394 U.S. 576, 592 (1969)) (Alito, J.); id. at 1767
(citing Justice Alito’s opinion at 1763–64) (Kennedy, J.);
see also Texas v. Johnson, 491 U.S. 397, 414 (1989) (“If
there is a bedrock principle underlying the First Amend-
ment, it is that the government may not prohibit the
expression of an idea simply because society finds the idea
itself offensive or disagreeable.”); Coates v. Cincinnati,
402 U.S. 611, 615 (1971) (“[M]ere public intolerance or
animosity cannot be the basis for abridgment of these
constitutional freedoms.”). The government’s interest in
suppressing speech because it is off-putting is unavailing.
    While the government’s interest in Tam related to a
viewpoint-based restriction on speech, we note the cases
on which the Supreme Court relied are not so limited.
The cases cited in Tam are directed to speech that may be
offensive, but not all involve speech that is disparaging or
viewpoint discriminatory. Many involve speech that,
rather than disparaging others, involved peaceful demon-
strations. See, e.g., Bachellar v. Maryland, 397 U.S. 564,
566–67 (1970) (peaceful Vietnam war protest carrying
signs such as “Make Love not War”); Tinker v. Des Moines
Indep. Cmty. Sch. Dist., 393 U.S. 503, 509–14 (1969)
(wearing black armbands to protest Vietnam war); Cox v.
Louisiana, 379 U.S. 536, 545, 550–51 (1965) (protesting
segregation and discrimination); De Jonge v. Oregon, 299
U.S. 353, 365 (1937) (peaceful political meeting). Several
other cases do not appear to involve viewpoint discrimina-
tion at all. For example, Hustler Magazine concerned a
parody interview of Jerry Falwell in which the actor
IN RE: BRUNETTI                                            33



playing him stated his “‘first time’ was during a drunken
incestuous rendezvous with his mother in an outhouse.”
485 U.S. at 48. While such a parody interview is offen-
sive, its function as a parody does not clearly involve the
expression of beliefs, ideas, or perspectives. Similarly, the
ordinance at issue in Coates was not limited to restricting
disparaging speech or certain viewpoints, but prohibited
any conduct perceived as “annoying to persons passing
by.” 402 U.S. at 611. The Supreme Court’s narrative that
the government cannot justify restricting speech because
it offends, together with its reliance on cases involving a
variety of different speech restrictions, reinforce our
conclusion that the government’s interest in protecting
the public from off-putting marks is not substantial.
    Finally, the government does not have a substantial
interest in protecting the public from scandalousness and
profanities. The government attempts to justify this
interest by pointing to the Supreme Court’s decision in
FCC v. Pacifica Foundation, 438 U.S. 726 (1978). In
Pacifica, the Supreme Court upheld the constitutionality
of the FCC’s declaratory order determining that an after-
noon radio broadcast of George Carlin’s “Filthy Words”
monologue was indecent and potentially sanctionable. Id.
at 730–32. The Court explained “references to excretory
and sexual material . . . surely lie at the periphery of First
Amendment concern.” Id. at 742. The Court justified the
FCC’s order, however, because radio broadcasting has “a
uniquely pervasive presence in the lives of all Americans”
and is “uniquely accessible to children, even those too
young to read,” confronting Americans “in the privacy of
the home, where the individual’s right to be left alone
plainly outweighs the First Amendment rights of an
intruder.” Id. at 749. The Court stressed: “It is appropri-
ate to emphasize the narrowness of our holding.” Id. at
750. Subsequent precedent explained that other mediums
of communication, such as dial-in-services or the Internet,
are “manifestly different from a situation in which a
34                                           IN RE: BRUNETTI




listener does not want the received message.” Sable
Commc’ns of Cal., Inc. v. FCC, 492 U.S. 115, 128 (1989)
(“Unlike an unexpected outburst on a radio broadcast, the
message received by one who places a call to a dial-a-porn
service is not so invasive or surprising that it prevents an
unwilling listener from avoiding exposure to it.”); Reno v.
Am. Civil Liberties Union, 521 U.S. 844, 868–69 (1997)
(explaining Pacifica does not control because “the Internet
is not as ‘invasive’ as radio or television”).
    The government’s interest in protecting the public
from profane and scandalous marks is not akin to the
government’s interest in protecting children and other
unsuspecting listeners from a barrage of swear words over
the radio in Pacifica. A trademark is not foisted upon
listeners by virtue of its being registered. Nor does regis-
tration make a scandalous mark more accessible to chil-
dren. Absent any concerns that trademark registration
invades a substantial privacy interest in an intolerable
manner, the government’s interest amounts to protecting
everyone, including adults, from scandalous content. But
even when “many adults themselves would find the
material highly offensive,” adults have a First Amend-
ment right to view and hear speech that is profane and
scandalous. Playboy, 529 U.S. at 811 (First Amendment
right to view “sexually explicit adult programming or
other programming that is indecent”); Sable, 492 U.S.
at 115 (“Sexual expression which is indecent but not
obscene is protected by the First Amendment.”). In
crafting a substantial government interest, “the govern-
ment may not ‘reduce the adult population . . . to . . . only
what is fit for children.’” Bolger, 463 U.S. at 73 (citation
omitted); cf. Sable, 492 U.S. at 131 (“[T]he statute’s denial
of adult access to telephone messages which are indecent
but not obscene far exceeds that which is necessary to
limit the access of minors to such messages . . . .”).
   Even if we were to hold that the government has a
substantial interest in protecting the public from scandal-
IN RE: BRUNETTI                                           35



ous or immoral marks, the government could not meet the
third prong of Central Hudson, which requires the regula-
tion directly advance the government’s asserted interest.
447 U.S. at 566. As the government has repeatedly
exhorted, § 2(a) does not directly prevent applicants from
using their marks. Regardless of whether a trademark is
federally registered, an applicant can still brand clothing
with his mark, advertise with it on the television or radio,
or place it on billboards along the highway. In this elec-
tronic/Internet age, to the extent that the government
seeks to protect the general population from scandalous
material, with all due respect, it has completely failed.
    Finally, no matter the government’s interest, it cannot
meet the fourth prong of Central Hudson. The PTO’s
inconsistent application of the immoral or scandalous
provision creates an “uncertainty [that] undermines the
likelihood that the [provision] has been carefully tailored.”
See Reno, 521 U.S. at 871. Nearly identical marks have
been approved by one examining attorney and rejected as
scandalous or immoral by another. The PTO registered
the mark FUGLY for use on clothing, but refused regis-
tration for use on alcoholic beverages. Compare Reg.
No. 5,135,615, with Appl. No. 78,866,347.          See also
COCAINE, Appl. No. 78,829,207 (rejected), COCAINE,
Reg. No. 1,340,874 (accepted). The PTO registered NO
BS! BRASS, Reg. No. Reg. No. 5,053,827, for entertain-
ment services but rejected NO BS ZONE, Appl.
No. 76,626,390, for internet training. NO $#!+, Appl.
No. 85,855,449, was rejected, but $#*! MY DAD SAYS,
Reg. No. 4,142,745, was allowed. See also ROLL TURD,
Appl. No. 86,448,988 (rejected), TURD HERDERS, Reg.
No. 5,180,286 (registered). Although the language in
these marks is offensive, we cannot discern any pattern
indicating when the incorporation of an offensive term
into a mark will serve as a bar to registration and when it
will not.
36                                           IN RE: BRUNETTI




    One commentator has written that, of the forty marks
containing the acronym MILF for which written records
were available as of 2011, twenty marks received an office
action refusing registration based on § 2(a), while twenty
did not. Anne Gilson LaLonde & Jerome Gilson, Trade-
marks Laid Bare: Marks That May Be Scandalous or
Immoral, 101 Trademark Rep. 1476, 1478–82 (2011). It is
difficult to understand what distinguished the refused
marks, which included GOT MILF (clothing), MILF
MANIA (adult online services), MILF SEEKER (adult
entertainment services), and FROM SOCCER MOM TO
MILF (self-help books for women), from the marks which
were registered, including DIARY OF A MILF (adult
online services), BACKROOM MILF (adult online ser-
vices), FAT MILF (sandwich), and MILF NEXT DOOR
(adult online services). Id. Another empirical study
identified words that served as the basis of a § 2(a) refusal
in some marks but were material components of other
marks approved by the PTO. The authors found that to
the extent there are general trends in the PTO’s treat-
ment of the offensive terms, “those general trends are
apparently inconsistent with one another.” Meghan M.
Carpenter & Mary Garner, NSFW: An Empirical Study of
Scandalous Trademarks, 33 Cardozo Arts & Ent. L.J. 321,
356–61 (2015). Even marks that reference the indisputa-
bly vulgar term “fuck,” like the mark at issue here, are
not always rejected as a matter of course. The PTO
registered the mark FCUK, but rejected the marks FUCT
and F**K PROJECT as scandalous. It allowed the regis-
tration of MUTHA EFFIN BINGO, Reg. No. 4,183,272,
and IF WE TOUCH IT, IT’S FN GOLDEN, Reg.
No. 4,100,978, but not F ALL F’S APPAREL FOR THE
F’N ANGRY, Appl. No. 78,420,315. 6



     6   The PTO’s inconsistent rejections under the im-
IN RE: BRUNETTI                                          37



    The Trademark Trial and Appeal Board has itself not-
ed the vague and subjective nature of the scandalous
inquiry. In re In Over Our Heads, Inc., 1990 WL 354546
at *1 (“[T]he guidelines for determining whether a mark
is scandalous or disparaging are somewhat vague and the
determination of whether a mark is scandalous or dispar-
aging is necessarily a highly subjective one.”). It can no
doubt be a difficult task to determine public perceptions of
a trademark’s morality or immorality, offensiveness, or
even vulgarity. As the Supreme Court has explained, “it
is largely because governmental officials cannot make
principled distinctions in this area that the Constitution
leaves matters of taste and style so largely to the individ-
ual.” Cohen, 403 U.S. at 25. To be sure, there are other
trademark’s whose offensiveness cannot be reasonably
questioned; the government attached an appendix with
examples of such marks which it has rejected to this
court. But the subjectivity in the determination of what is
immoral or scandalous and the disparate and unpredicta-
ble application of these principles cause us to conclude
that the prohibition at issue in this case would also fail
the fourth prong of the Central Hudson analysis.
   We conclude that the government has not presented us
with a substantial government interest justifying the
§ 2(a) bar on immoral or scandalous marks. As we con-



moral or scandalous provision also raise concerns about
the provision’s vagueness. See Tam, 808 F.3d at 1359
(O’Malley, J., concurring) (opining that § 2(a)’s bar on
disparaging marks was unconstitutionally vague and
identifying examples “where there is no conceivable
difference between the applied-for marks, yet one is
approved and the other rejected”). We need not reach
whether the immoral or scandalous provision is so vague
that it violates the Fifth Amendment.
38                                          IN RE: BRUNETTI




cluded in Tam, “All of the government’s proffered inter-
ests boil down to permitting the government to burden
speech it finds offensive.” Tam, 808 F.3d at 1357. We
also conclude that the government has failed to demon-
strate that its restriction will advance the interests it
asserts and that it is narrowly tailored to achieve that
objective. Section 2(a)’s bar on immoral or scandalous
marks does not survive intermediate scrutiny under
Central Hudson.
  5. There Is No Reasonable Definition of the Statutory
 Terms Scandalous and Immoral Which Would Preserve
                 Their Constitutionality
    We construe statutes narrowly to preserve their con-
stitutionality, when possible. See Schneider v. Smith,
390 U.S. 17, 26 (1968). However, “[t]he infringement of
First Amendment rights will not be cured if the narrow-
ing construction is so unforeseeable that men of common
intelligence could not have realized the law’s limited
scope at the only relevant time, when their acts were
committed, or if the law remains excessively sweeping
even as narrowed.” Gregory v. City of Chi., 394 U.S. 111,
121 (1969) (citations omitted). Our duty to avoid constitu-
tional questions “is not a license for the judiciary to
rewrite language enacted by the legislature. Any other
conclusion, while purporting to be an exercise in judicial
restraint, would trench upon the legislative powers vested
in Congress.” United States v. Albertini, 472 U.S. 675,
680 (1985) (citations omitted). It is thus permissible to
construe a statute in a manner that preserves its consti-
tutionality only where the construction is reasonable.

   The concurrence agrees that the scandalous and im-
moral prohibitions as construed by the government, this
court, and our predecessor court are unconstitutional.
This court and its predecessor have consistently defined
“scandalous” as “shocking to the sense of truth, decency,
or propriety; disgraceful; offensive; disreputable; giving
IN RE: BRUNETTI                                          39



offense to the conscience or moral feelings; or calling out
for condemnation.” Fox, 702 F.3d at 635; accord McGin-
ley, 660 F.2d at 485; Riverbank Canning Co., 95 F.3d at
328. The concurrence proposes that we “narrow the
immoral-scandalous provision’s scope to obscene marks in
order to preserve its constitutionality.” Conc. Op. 5–6.
While the legislature could rewrite the statute to adopt
such a standard, we cannot.
    It is not reasonable to construe the words immoral
and scandalous as confined to obscene material. There is
no dispute that an obscene mark would be scandalous or
immoral; however, not all scandalous or immoral marks
are obscene. All apples are fruit, but not all fruits are
apples. As the PTO has explained, “the threshold for
objectionable matter is lower for what can be described as
‘scandalous’ than for ‘obscene.’” J.A. 4 (citation omitted);
accord McGinley, 660 F.2d at 487 n.9. The PTO has for a
century rejected marks as scandalous or immoral that are
clearly not obscene. As set forth above, many of the early
cases applying the immoral or scandalous provision
involved blasphemous marks touching on religion, which
were not obscene. 7



   7    With no authority, the concurrence suggests “the
central aim of the immoral-scandalous provision . . . has
been sexual material.” Conc. Op. 6–7. To the contrary,
there is a long history of rejecting numerous categories of
non-sexual material under this provision. See generally
LaLonde & Gilson, supra, at 1510–14, 1517–33 (discuss-
ing the application of the provision to marks related to
religion, drug references, violence, disparaging patriotic
symbols, mild profanity, and scatological references).
Moreover, the concurrence suggests narrowing the im-
moral or scandalous provision to obscene material would
40                                          IN RE: BRUNETTI




    The Supreme Court has made clear that the definition
of obscenity for purposes of the First Amendment is
“material which deals with sex in a manner appealing to
prurient interest,” i.e., “material having a tendency to
excite lustful thoughts.” Roth v. United States, 354 U.S.
476, 487 & n.20 (1957). This “definition does not reflect
the precise meaning of ‘obscene’ as traditionally used in
the English language,” and instead is limited to “obscene
material ‘which deals with sex.’” Miller v. California, 413
U.S. 15, 20 n.2 (1973) (emphasis added).

    Despite the concurrence’s suggestion to the contrary,
none of the dictionary definitions cited define “immoral”
or “scandalous” in sexual terms. 8 Immoral, Black’s Law
Dictionary (1st ed. 1891) (“Contrary to good morals;
inconsistent with the rules and principles of morality
which regard men as living in a community, and which
are necessary for the public welfare, order, and decency.”);
Immoral, Webster’s Collegiate Dictionary (1898) (“Not
moral; inconsistent with good morals; contrary to con-
science or the divine law.”); Scandalous, Id. (“1. Giving
offense to the conscience or moral feelings. 2. Disgraceful



be consistent with PTO action. The marks cited by the
concurrence, like the FUCT mark at issue in this case,
would not be properly refused under a prohibition limited
to obscenity. See Conc. Op. 7 n.7.
    8    The concurrence’s reliance on overlapping diction-
ary definitions of “immoral,” “scandalous,” and “obscene”
ignores this important limitation. The question before us
is not whether the obscene material is “immoral” and
“scandalous,” but rather whether Congress intended the
terms “immoral” or “scandalous” to be confined to materi-
al that is “obscene” for the purposes of a First Amendment
analysis.
IN RE: BRUNETTI                                          41



to reputation; opprobrious. 3. Defamatory; libelous.”);
Immoral, Webster’s Complete Dictionary (1886) (“Not
moral; inconsistent rectitude; contrary to conscience or
the divine law; wicked; unjust; dishonest; vicious”); Scan-
dalous, Id. (“1. Giving offense; exciting reprobation;
calling out condemnation; extremely offensive to duty or
propriety” “2. Disgraceful to reputation; bringing shame
or infamy; opprobrious” “3. Defamatory; libelous”).

    Unlike the terms “immoral” and “scandalous,” the
statutory terms at issue in the cases cited in the concur-
rence are by their nature limited to material “which deals
with sex.” See, e.g., Brockett v. Spokane Arcades, Inc., 472
U.S. 491, 494 (1985) (construing phrase “that which
incites lasciviousness or lust”); Manual Enters., Inc. v.
Day, 370 U.S. 478, 482–83 (1962) (opinion of Harlan, J.)
(“While in common usage the words have different shades
of meaning, the statute since its inception has always
been taken as aimed at obnoxiously debasing portrayals
of sex.” (footnote omitted)); Swearingen v. United States,
161 U.S. 446, 451 (1896) (“The words ‘obscene,’ ‘lewd,’ and
‘lascivious,’ as used in the statute, signify that form of
immorality which has relation to sexual impurity . . . .”).
We do not see how the words “immoral” and “scandalous”
could reasonably be read to be limited to material of a
sexual nature. We cannot stand in the shoes of the legis-
lature and rewrite a statute.
                       CONCLUSION
   The trademark at issue is vulgar. And the govern-
ment included an appendix in its briefing to the court
which contains numerous highly offensive, even shocking,
images and words for which individuals have sought
trademark registration. Many of the marks rejected
under § 2(a)’s bar on immoral or scandalous marks,
including the marks discussed in this opinion, are lewd,
crass, or even disturbing. We find the use of such marks
in commerce discomforting, and are not eager to see a
42                                         IN RE: BRUNETTI




proliferation of such marks in the marketplace. There
are, however, a cadre of similarly offensive images and
words that have secured copyright registration by the
government. There are countless songs with vulgar lyrics,
blasphemous images, scandalous books and paintings, all
of which are protected under federal law. No doubt many
works registered with the Copyright Office offend a sub-
stantial composite of the general public. There are words
and images that we do not wish to be confronted with, not
as art, nor in the marketplace. The First Amendment,
however, protects private expression, even private expres-
sion which is offensive to a substantial composite of the
general public. The government has offered no substan-
tial government interest for policing offensive speech in
the context of a registration program such as the one at
issue in this case.
    We hold that the bar in § 2(a) against immoral or
scandalous marks is unconstitutional because it violates
the First Amendment. We reverse the Board’s holding
that Mr. Brunetti’s mark is unregistrable under § 2(a).
                      REVERSED
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               IN RE: ERIK BRUNETTI,
                        Appellant
                 ______________________

                        2015-1109
                  ______________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board in No.
85310960.
                 ______________________
DYK, Circuit Judge, concurring in the judgment.
    The majority today strikes down as unconstitutional a
century-old provision of the Lanham Act that prohibits
the registration of “immoral . . . or scandalous” marks. 15
U.S.C. § 1052(a). In doing so, it notes our obligation to
“construe statutes narrowly to preserve their constitu-
tionality, when possible.” Maj. Op. 38. It concludes,
however, that there is no such reasonable narrow con-
struction. Id. at 38-41. I think that such a saving con-
struction is possible and that we are obligated to adopt it.
    As an initial matter, I agree with the majority that
the Supreme Court’s recent decision in Matal v. Tam, 137
S. Ct. 1744 (2017), does not dictate the facial invalidity of
the immoral-scandalous provision. Tam held only that
the disparagement provision of the Lanham Act was
unconstitutional because it was not viewpoint neutral; it
did not address the immoral-scandalous provision at issue
here. See id. at 1763-65 (plurality op.); id. at 1765-69
(Kennedy, J., concurring in part and concurring in the
2                                           IN RE: BRUNETTI




judgment). So too did the opinions reserve judgment as to
the other Lanham Act provisions. Id. at 1763 n.16 (plu-
rality op.) (“We leave open the question whether this is
the appropriate framework for analyzing free speech
challenges to provisions of the Lanham Act.”); id. at 1768
(Kennedy, J.) (“This case does not present the question of
how other provisions of the Lanham Act should be ana-
lyzed under the First Amendment.”). Nonetheless, I also
agree that the immoral-scandalous provision raises some
serious First Amendment questions, as the majority
opinion concludes. See Maj. Op. 28-38. 1
    I think that we are obligated to construe the statute
to avoid these constitutional questions. Courts must,
“where possible, construe federal statutes so as ‘to avoid
serious doubt of their constitutionality.’” Stern v. Mar-
shall, 564 U.S. 462, 477 (2011) (quoting Commodity
Futures Trading Comm’n v. Schor, 478 U.S. 833, 841
(1986)). A saving construction of a statute need only be
“fairly possible,” and “every reasonable construction must
be resorted to.” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567
U.S. 519, 563 (2012) (first quoting Crowell v. Benson, 285
U.S. 22, 62 (1932); then quoting Hooper v. California, 155
U.S. 648, 657 (1895)).
    One such fairly possible reading is available to us
here by limiting the clause’s reach to obscene marks,
which are not protected by the First Amendment. Where
the regulation of speech is concerned, the Supreme Court
has a long history of narrowing the scope of similarly
worded statutes to cover only obscene speech. The most


    1    The majority states that I “agree[] that the scan-
dalous and immoral prohibitions . . . are unconstitution-
al.” Id. at 38. As discussed more fully below, following
the Supreme Court’s instructions, I would adopt a nar-
rowing construction specifically in order to avoid these
difficult constitutional questions.
IN RE: BRUNETTI                                             3



prominent examples are the federal obscenity statutes. In
1896, the Supreme Court considered an early version of
these laws, which criminalized the mailing of “obscene,
lewd or lascivious” materials. Swearingen v. United
States, 161 U.S. 446, 450 (1896). While acknowledging
that “it might be inferred that each of those epithets
pointed out a distinct offense”—the familiar canon against
superfluities—the Court nevertheless construed the
statute narrowly to “describ[e] one and the same offense,”
namely, the mailing of obscene materials. Id.
    The obscenity statutes were later amended to include
an even broader description of the targeted matter.
Today, 18 U.S.C. § 1461 criminalizes the mailing of any
“obscene, lewd, lascivious, indecent, filthy or vile article,”
and § 1462 criminalizes the importation of “obscene, lewd,
lascivious, or filthy” materials. Nonetheless, in a series of
opinions in the 1960s and ’70s, the Supreme Court con-
strued this broader language narrowly to apply only to
obscenity in order to avoid constitutional doubts. See
Hamling v. United States, 418 U.S. 87, 114 (1974) (limit-
ing § 1461 to obscenity to avoid a vagueness challenge);
United States v. 12 200-Ft. Reels of Super 8mm. Film, 413
U.S. 123, 129-30, 130 n.7 (1973) (same with respect to
§ 1462); Manual Enters., Inc. v. Day, 370 U.S. 478, 482-83
(1962) (plurality op.) (footnote omitted) (“While in com-
mon usage the words have different shades of meaning,
the statute since its inception has always been taken as
aimed at obnoxiously debasing portrayals of sex.”). The
Supreme Court took a similar approach when rejecting an
overbreadth challenge to a Washington statute that
defined “prurient” as “that which incites lasciviousness or
lust,” Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 494
4                                           IN RE: BRUNETTI




(1985), construing the statute’s reference to lust to reach
only obscenity, id. at 504-05. 2
     As the Supreme Court has done with the obscenity
statutes, here when faced with constitutional doubt as to
the immoral-scandalous provision, we should adopt a
narrowing construction and limit the statute to obsceni-
ty. 3 As in the earlier Supreme Court cases, there is no
question that the trademark statute bars registration of
obscene marks. While the statute does not use the word
“obscene” to define its scope, the absence of the word in
my view makes a narrowing construction easier rather
than more difficult, since it suggests that the drafters did
not use the word “obscene” to differentiate “immoral” and
“scandalous” material from obscenity. 4 And the fact that



    2    I am aware of only one case in which the Supreme
Court declined to construe similar language as limited to
obscenity. FCC v. Pacifica Foundation, 438 U.S. 726, 738-
41, 741 n.17 (1978), having arisen in the broadcasting
context, is quite different from the present situation.
    3    Of course, if this were a state rather than federal
statute, the different standard for narrowing construc-
tions might dictate a different result. See, e.g., Conchatta
Inc. v. Miller, 458 F.3d 258, 263-65 (3d Cir. 2006).
    4    Our predecessor court noted that “the threshold
for objectionable matter is lower for what can be described
as ‘scandalous’ than for ‘obscene,’” which suggests that
any marks meeting the threshold for obscenity would also
be considered scandalous. In re McGinley, 660 F.2d 481,
485 n.9 (CCPA 1981), overruled on other grounds by In re
Tam, 808 F.3d 1321 (Fed. Cir. 2015) (en banc), aff’d, 137
S. Ct. 1744. To the extent that McGinley supports a
construction of the immoral-scandalous provision that is
broader than just obscenity, we are not bound by that
construction given the constitutional doubts raised in this
case and the intervening changes in the case law since
IN RE: BRUNETTI                                            5



the immoral-scandalous provision may appear to be
broader than obscenity does not preclude our adopting a
narrowing construction of the statute. Contemporary
dictionaries from the period before the 1905 enactment of
the provision suggest that “immoral” and “scandalous”
were understood as equivalent to “obscene.” For example,
“obscene” was itself listed as a synonym for “immoral.” 5
   Under these circumstances, we can appropriately nar-
row the immoral-scandalous provision’s scope to obscene




that 1981 decision, including Tam. See, e.g., Troy v.
Samson Mfg. Corp., 758 F.3d 1322, 1326 (Fed. Cir. 2014).
     5   Immoral, Webster’s Collegiate Dictionary (1898);
Immoral, Webster’s Complete Dictionary (1886). In addi-
tion, all three words were defined in terms of giving
offense to morals, and “obscene” and “immoral” were
specifically defined in opposition to chastity. Immoral,
Webster’s Collegiate Dictionary (“inconsistent with good
morals,” “unchaste”); Obscene, id. (“[o]ffensive to chasti-
ty”); Scandalous, id. (“[g]iving offense to the conscience or
moral feelings”); Immoral, Black’s Law Dictionary (1st ed.
1891) (“[c]ontrary to good morals”); Obscene, id. (“calcu-
lated to shock the moral sense of man by a disregard of
chastity or modesty”); Immoral, Webster’s Complete Dic-
tionary (“[n]ot moral,” “unchaste”); Obscene, id.
(“[o]ffensive to chastity and delicacy”); Scandalous, id.
(“[g]iving offense”). Finally, “immoral” and “obscene”
shared a number of other synonyms, including “lewd,”
“impure,” and “indecent.” Immoral, Webster’s Collegiate
Dictionary (“impure,” “lewd”); Obscene, id. (“indecent;
impure; lewd”); Immoral, Webster’s Complete Dictionary
(“impure,” “lewd”); Obscene, id. (“[i]mpure,” “indecent,”
“lewd”); Obscene, Black’s Law Dictionary (“[l]ewd; impure;
indecent”).
6                                           IN RE: BRUNETTI




marks in order to preserve its constitutionality, and we
are obligated to do so. 6
    The majority recognizes that we have an obligation to
construe statutes to preserve their constitutionality. Maj.
Op. 38. But the majority provides no plausible reason for
failure to narrowly construe the language in § 1052(a) to
avoid the evident problems created by a broader construc-
tion. To be sure, as the majority points out, the words
“immoral” and “scandalous” could have a broader mean-
ing than “obscenity,” a broader meaning fraught with
constitutional problems. But the potential breadth of the
language is hardly a reason to reject a narrowing con-
struction; rather, it is the very reason that a narrowing
construction is appropriate. And the majority offers no
convincing basis for distinguishing this case from the
Supreme Court cases, discussed above, narrowing the
construction of very similar language to obscenity. The
majority appears to suggest that in those Supreme Court
cases, the statutory concern with sexual representations
was evident but that here that connection is absent. In
fact, the central aim of the immoral-scandalous provision
in this court’s cases has been sexual material reflected in




    6   We are under this obligation notwithstanding the
fact that the government has not advocated for such a
narrowing construction. For example, in Spokane Ar-
cades, the Supreme Court adopted a narrowing construc-
tion despite the state officials’ arguments that the statute
was facially constitutional and not in need of narrowing.
472 U.S. at 501-05; see also SKF USA, Inc. v. U.S. Cus-
toms & Border Prot., 556 F.3d 1337, 1353 (Fed. Cir. 2009)
(“[T]he government’s arguments [against a saving con-
struction] cannot relieve us of our obligation to construe
the Byrd Amendment to avoid a finding of unconstitu-
tionality.”).
IN RE: BRUNETTI                                          7



trademarks. 7 So too, the vast majority of PTO rejections
under the immoral-scandalous provision in recent decades
have related to sex. 8 The existence of isolated decisions
viewing the provision as having a secondary concern with
non-sexual marks 9 cannot make a narrowing construction
inappropriate. Interestingly, the scholarly analysis of the
scandalous-immoral provision relied on by the majority
has suggested that an amendment to the statute narrow-




   7    See In re Fox, 702 F.3d 633 (Fed. Cir. 2012) (af-
firming refusal to register COCK SUCKER mark for
lollipops); McDermott v. S.F. Women’s Motorcycle Contin-
gent, 240 F. App’x 865 (Fed. Cir. 2007) (per curiam)
(finding no standing to oppose registration of DYKE
mark); In re Boulevard Entm’t, Inc., 334 F.3d 1336 (Fed
Cir. 2003) (affirming refusal to register JACK-OFF
marks); In re Mavety Media Grp. Ltd., 33 F.3d 1367 (Fed.
Cir. 1994) (vacating refusal to register BLACK TAIL
mark); McGinley, 660 F.2d 481 (affirming refusal to
register mark depicting genitalia).
     8  See, for example, Anne Gilson LaLonde & Jerome
Gilson, Trademarks Laid Bare, 101 Trademark Rep. 1476,
1510-33 (2011), in which the examples of recent rejections
are predominantly sexual references.
     9  See, e.g., In re Riverbank Canning Co., 95 F.2d
327 (CCPA 1938) (affirming refusal to register
MADONNA mark for wine). Although LaLonde and
Gilson provide other historical examples of prior rejec-
tions for religious references, LaLonde & Gilson, supra, at
1510-13, they also explain that the PTO has since directed
that rejections based on offense to religion should be
grounded in the (now-invalidated) disparagement provi-
sion rather than the scandalous-immoral provision, see id.
at 1511.
8                                          IN RE: BRUNETTI




ing its scope to obscene marks would preserve the core of
the provision. 10
                         * * *
    The First Amendment does not protect obscene
speech. E.g., United States v. Williams, 553 U.S. 285, 288
(2008). Under the narrow construction I have proposed,
then, the bar on the registration of obscene marks would
withstand constitutional challenge. If Congress wished to
expand the scope of § 1052(a), it could enact new legisla-
tion, which could then be constitutionally tested. Without
this saving construction, the majority’s result leaves the
government with no authority to prevent the registration
of even the most patently obscene marks.
    Because there is no suggestion that Mr. Brunetti’s
mark is obscene, however, I agree that the decision of the
Trademark Trial and Appeal Board must be reversed.
For these reasons, I concur in the judgment.




    10  See id. at 1534 (noting that narrowing “immoral”
and “scandalous” to “obscene” would ensure that the
provision no longer applies to marks “at the edges of
scandalousness”).